Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-21 are currently under examination. Claim 21 is a new claim.
		Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no 14/366,704, filed 12/20/2012, now US Patent 10,307,102 B2, Patent Date 06/04/2019, and names the inventor or at least one joint inventor named in the prior application. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT371 of PCT/IL2012/050545, filed 12/20/2012, is acknowledged.
Priority claiming the benefit of US Provisional Application 61/604,627, filed 02/29/2012 and US Provisional Application 61/577,782, filed 12/20/2011, are acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on 08/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent numbers 9339228 and 10307102 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejection is therefore withdrawn.
Withdrawn Objections/Rejections
The rejection of claims 10, 19 and 20 under 35 U.S.C. 112(b) or second paragraph is withdrawn in view of applicant’s arguments (on page 6) and/or amendments deleting the terms “about” within the claims 10, 19 and 20. The examiner notes that claim 19 has not been corrected for the terms “about”. Therefore, the examiner will present examiner amendments to correct the omission in order to withdraw the rejection.

Response to Arguments
Applicant’s arguments filed 08/10/2021 have been fully considered.
Applicant amended the independent claim 1 with amended limitations “a thoracic garment having a posterior piece, an anterior piece, and a Y shape strap arrangement comprising two non-elastic straps each having an adjustable length and is not stretched by bodily movements of the wearer, said two non-elastic straps are adapted to maintain a location of a placement portion adapted to support at least one EM transducer in relation to a thoracic skin surface area of the wearer, said two non-elastic straps comprise: an underarm strap adapted to be placed tightly under an armpit of a wearer, and a shoulder strap adapted to be supported around a shoulder and/or around the neck region of the wearer” with claimed subject matters directly from claim 1 of US patent 10307102 “a thoracic garment having a posterior piece, an anterior piece, and a Y shape strap arrangement comprising two non-elastic straps each having an adjustable length and is not stretched by bodily movements of the wearer, said at least two non-elastic straps are adapted to maintain a location of a placement portion adapted to support at least one EM transducer for transmitting and/or intercepting EM energy in relation to a thoracic skin surface area of the wearer, said two non-elastic straps comprise: an underarm strap adapted to be placed tightly under an armpit of the wearer and angling up from said posterior piece to a point on said anterior piece that is higher than said armpit, and a shoulder strap adapted to be supported around a shoulder and/or around the neck region of the wearer”. Since the Applicant filed a terminal disclaimer, the examiner is considering new consideration and search to confirm the allowability of the instant amended claimed invention.
 Applicant argues (on pages 7-8) that the references of record do not teach or suggest the amended limitations as recited in claim 1, therefore placing the instant claims in position of allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows for correcting the Applicant’s amendments regarding claim 19:

Claim 19: (Currently Amended) The thoracic garment of claim 1, wherein said thoracic garment has a EM transducer placement portion is-set to be placed above the skin surface of an anterior thoracic skin surface area such that at least 30% of an effective EM capture and/or transmission area of an EM transducer positioned in the EM transducer placement portion will be located between 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed. The closest prior art found and of record are Kurzweil et al. (USPN 20080287770 A1; Pub.Date 11/20/2008; Fil.Date 05/16/2007) in view of Weinstein et al. (USPN 20110130800 A1; Pub.Date 06/02/2011; Fil.Date 04/14/2010) with the newly found nd ¶) as closest prior art for the amended limitations without “an underarm strap adapted to be placed tightly under an armpit of a wearer”. Therefore, the closest prior art found and of record does not teach or reasonably suggest all the claimed structures of the amended limitation for the thoracic garment and therefore the combination of each claim limitation of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785